DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest in the claimed combination a data processing apparatus, wherein the data processing apparatus splits block addresses into a plurality of bit ranges on the basis of bit positions; the data processing apparatus determines prediction accuracy of addresses used in prefetch for each of the bit ranges; the data processing apparatus determines an area to be prefetched on the basis of the prediction accuracy determined for each of the bit ranges; the data processing apparatus determines a size of the area to be prefetched on the basis of addresses in the bit range for which the prediction accuracy is lower than a predetermined value; and the data processing apparatus determines addresses of the area to be prefetched on the basis of addresses in the bit range for which the prediction accuracy is equal to or higher than the predetermined value.  Emphasis is being added to differentiate allowable subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. (Jan. 17, 2012) Storage device controller with a plurality of I/O processors requesting data from a plurality of stripe units of a logical volume (Patent Number US 8,099,551)
Kobayashi et al. discloses calculating a slot area on the LU to be prefetched based on a cumulative TL (Col. 11, lines 30-43).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MIDYS ROJAS/Primary Examiner, Art Unit 2133